Callahan, J.
(dissenting). I dissent and vote to affirm in all respects. The jury was entitled to find that the car owner had more intimate knowledge of the condition of the tires than the operator Fried and, therefore, could find the owner negligent and Fried free from negligence.
Peck, P. J., Bastow and Babin, JJ., concur with Breitel, J., Callahan, J., dissents and votes to affirm in opinion.
Judgment modified so as to dismiss the complaint of the plaintiff relief driver and otherwise affirmed. Settle order on notice.